 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 209 
In the House of Representatives, U. S.,

October 13, 2009
 
RESOLUTION 
Commemorating the 80th anniversary of the Daughters of Penelope, a preeminent international women's association and affiliate organization of the American Hellenic Educational Progressive Association (AHEPA).  


Whereas generations of Greek-Americans have worked alongside their fellow Americans to build a more perfect Union, and the United States is a stronger country because of them;
Whereas Greek-Americans have served ably in their communities in numerous capacities, such as government, including five-term Maryland Senator Paul S. Sarbanes, and in the Armed Services in every war in which the United States fought since World War I, including patriots such as George Dilboy, a World War I Medal of Honor recipient;
Whereas the Daughters of Penelope is a leading international organization of women of Hellenic descent and Philhellenes, founded November 16, 1929, in San Francisco, California, to improve the status and well-being of women and their families and to provide women the opportunity to make significant contributions to their community and country;
Whereas the mission of the Daughters of Penelope is to promote the ideals of ancient Greece (namely, philanthropy, education, civic responsibility, good citizenship, and family and individual excellence) through community service and volunteerism;
Whereas the chapters of the Daughters of Penelope sponsor affordable and dignified housing to the Nation’s senior citizen population by participating in the Department of Housing and Urban Development’s section 202 housing program;
Whereas Penelope House, a domestic violence shelter for women and their children sponsored by the Daughters of Penelope, is the first of its kind in the State of Alabama and is recognized as a model shelter for others to emulate throughout the United States;
Whereas the Daughters of Penelope Foundation, Inc., supports the educational objectives of the Daughters of Penelope by providing tens of thousands of dollars annually for scholarships, sponsoring educational seminars, and donating children’s books to libraries, schools, shelters, and churches through the Open Books program;
Whereas the Daughters of Penelope is the first ethnic organization to submit oral history tapes to the Library of Congress, the tapes that provide an oral history of first generation Greek-American women in the United States;
Whereas the Daughters of Penelope promotes awareness and research on medical diseases, such as cancer, thalassemia (Cooley’s anemia), lymphangioleiomyomatosis (LAM), Alzheimer’s disease, muscular dystrophy, and others;
Whereas the Daughters of Penelope provides financial support for many medical research and charitable organizations, such as the University of Miami Sylvester Comprehensive Cancer Center (formerly the Papanicolaou Cancer Center), the Alzheimer’s Foundation, the American Heart Association, the Special Olympics, the Barbara Bush Foundation for Literacy, the Children’s Wish Foundation, UNICEF, Habitat for Humanity, St. Basil Academy, and others;
Whereas Greek-American directors and performers, such as Elia Kazan, Olympia Dukakis, and Maria Callas, enriched the arts, and medical researcher, Dr. George Papanicolaou, also known as the The Father of Cytology, saved millions of lives by inventing the Pap Test;
Whereas countless Greek-Americans have risen to become leaders of commerce and industry, thus fulfilling the American Dream;
Whereas the Daughters of Penelope provides support and financial assistance to victims and communities affected by natural disasters, such as hurricanes, earthquakes, and forest fires;
Whereas the Daughters of Penelope, founded November 16, 1929, celebrates its 80th anniversary as a preeminent international women’s association and affiliate organization of the American Hellenic Educational Progressive Association (AHEPA); and
Whereas Americans can trace the concept and ideals of democracy to the ancient Greeks: Now, therefore, be it 
 
That the House of Representatives recognizes the significant contributions of American citizens of Greek ancestry and Philhellenes, and the Daughters of Penelope to the United States. 
 
Lorraine C. Miller,Clerk.
